     Case 2:17-cv-00824-WBS-DMC Document 55 Filed 02/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11
     BRIAN BEINLICK,                                        Case No. 2:17-cv-00824 WBS DMC
12
                                              Plaintiff, ORDER
13
                    v.
14

15   A. PACE, et al.,
16                                        Defendants.
17

18         The Court having considered the parties’ joint stipulation and request to continue deadlines

19   for the pending exhaustion summary judgment motion, for the disclosure of expert witnesses and

20   for filing pre-trial dispositive motions, and good cause appearing therefor, the parties stipulation

21   is accepted in part as outlined below:

22         IT IS ORDERED that:

23         1.    Plaintiff’s opposition to the exhaustion summary judgment motion, ECF No. 53, shall

24   be filed by March 10, 2021;

25         2.    Defendants’ reply is due by March 17, 2021;

26         3.    The hearing on Defendants’ exhaustion summary judgment motion is continued from

27   March 10, 2021, to March 31, 2021, at 10:00 a.m., before the undersigned in Redding, California;

28         4.    The parties shall appear telephonically through CourtCall; and
                                                        1
                                                                            Order (2:17-cv-00824 WBS DMC)
     Case 2:17-cv-00824-WBS-DMC Document 55 Filed 02/26/21 Page 2 of 2


 1         5.     The discovery completion deadlines, the expert disclosure deadlines, and the

 2   dispositive motion filing deadline are vacated and will be re-set, if necessary, following final

 3   resolution of Defendants’ exhaustion summary judgment motion.

 4

 5         Dated: February 25, 2021
                                                           ____________________________________
 6                                                         DENNIS M. COTA
 7                                                         UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
                                                                           Order (2:17-cv-00824 WBS DMC)
